Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment with an AFCP 2.0 pilot program request. 
However, the amendment does not have a narrowing amendment. 
The applicant has added the “at least one common device”. 
However, this is already claimed. 
This is already claimed in claim 1 at line 4 and 6 from the bottom of the claim. 

    PNG
    media_image1.png
    772
    816
    media_image1.png
    Greyscale

Additionally, a common device is believed to already be present in Wouhaybi et al. in that the configuration shown as a sensor a and a second b and a sensor c of all different types being provided to an “aggregator 114”.  Additionally, the other building and the park has aggregators which are also common to the aggregator 114, 126, 130. 

This seems to be exactly the configuration shown above. The applicant states that the reference does not teach or suggest “how it is combined”.  In the specification, this is using “time stamps”. However this is not seen in claim 1.  However, the applicant is arguing limitation which are not claimed. 
The amendment is not entered. 
Applicant is advised that the amendment raises new issues.  An RCE is needed to consider the amendment. 

/JEAN PAUL CASS/Primary Examiner, Art Unit 3668